DETAILED ACTION
Claims 1-11 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 31 May 2019 are accepted. The solid black shading areas (see 37 C.F.R. §1.84(m)) in i.e. figures 6, 7A-7C, and 8A-8C is seen as representing color and therefore acceptable. 37 C.F.R. §1.84(m) indicates solid black shading areas is permitted when used to represent bar graphs or color.
Examiner Claim Interpretation
The claim term “about 5 mm” is interpreted in light of Specification paragraph 32 as indicating             
                ±
                5
                %
            
         of the value. Here, 5% of 5mm is 0.25 mm. Thus, claim 1 recitation “about 5 mm” is a range of an occlusal depth between 0 mm and 5.25mm.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Zdurne [Reg. no. 58,630] on 16 December 2021.
The application has been amended as follows:
Amend the Specification Abstract as follows:

Digitally designing artificial teeth for use in a dental prosthesis and/or dental restoration. Designing natural-looking[[,]] functional artificial teeth[[,]] based on computer-aided design[[,]] using reference dentition articulated in a predetermined occlusal scheme as a basis for effective design. In particular, the occlusal surfaces of posterior artificial teeth are designed in a digital environment to provide effective[[,]] consistent functional set-up and performance, especially across a variety of occlusal schemes, in the preparation of dental prostheses.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US patent 5,273,429 Rekow, et al. [herein “Rekow”] title discloses “Modeling a Dental Prosthesis.” Rekow column 7 lines 66-68 discloses “modify the standard tooth form so as to be properly scaled, aligned in at least six dimensions, sized and angled to fit properly in the patient's mouth.” Rekow column 4 lines 38-55 teaches adjusting a height of a cusp in comparison to a depth of a groove and locally scaling “in the depth dimension.” Rekow column 8 lines 36-51 teach multiplying the tooth cusp spacing by a constant spacing ratio to scale the ideal tooth from according to measurements taken from the opposing tooth. Rekow column 9 lines 30-35 teach shifting the entire tooth to accomplish a z-direction fitting. Rekow fails to teach a ratio of occlusal depths used for scaling.
of occlusal depths used for scaling.
US patent 10,779,917 B2 Lancelle, et al. [herein “Lancelle”] column 9 line 51 to column 10 line 5 teaches using a scaling factor based on comparing a vertical distance of an incisal curve. The scaling factor is used to deform the tooth region in a z direction. This is the use of a ratio based scaling factor to adjusted a prosthetic in a vertical direction, but Lancelle fails to teach a ratio of occlusal depths used for scaling.
US 2002/0110786 A1 Dillier [herein “Dillier”] paragraph 108 teaches manipulated 3D models according to geometric characteristics of scale and an aspect ratio. Dillier fails to teach a ratio of occlusal depths used for scaling.
Fan, Q., et al. “Virtual Adjustment of the Occlusal Surface for Complete Denture Tooth Arrangement” IEEE Int'l Symp. on Bioelectronics & Bioinformatics, pp. 166-169 (2015) [herein “Fan”] abstract teaches a “Laplacian local deformation was performed to minimize the over-interference on the occlusal surface.”
Han, J., et al. “Digitized Occlusal Reconstruction for Dental Prostheses” IEEE 2nd Int'l Conf. on Mechanic Automation & Control Engineering, pp. 7307-7310 (2011) [herein “Han”] page 7308 section IV(B) teaches an occlusal surface adjustment defined by an equation modifying a B-spline model for local deformation.
Yuan, F., et al. “Computer-Aided of Tooth Preparations for Automated Development of Fixed Prosthodontics” Computers in Biology & Medicine, vol. 44, pp. 10-14(2014) [herein “Yuan”] section 2.2 teaches a computer automated design process for a fixed prosthetic tooth. Yuan section 2.2.2 teaches using a swept surface to determine where the tooth crown intersects to define an occlusal surface. Yuan fails to teach a ratio of occlusal depths used for scaling.
None of these references taken either alone or in combination with the prior art of record disclose “i. modifying geometry of the occlusal surface of each [neighboring/opposing] reference Target/ODRef) established by the initial reference posterior tooth form” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        16 December 2021